DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim priority to the Non-Provisional Application No. 16/992,257 filed on 08/13/2020, which in turn, claims priority to the Provisional Application No. 62/900,257 filed on 8/16/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, it is unclear what the usage of the word “coatweight” means in the context of the claimed invention.  It appears the word “coatweight” implies that nanofibrillar cellulose layer is coated?  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karthik Ramaratnam et al.; US 20170298574 A1 (Ramaratnam) in view of Non-Publication Literature entitled "Effect of Micro- and Nanofibrillated Cellulose on the Drying Shrinkage, Extensibility, and Strength of Fibre Networks", by Annika E. Ketola et al., (Ketola). 

Regarding claim 1, Ramaratnam discloses:  A tissue basesheet (Para [0002] discloses “The present invention is directed to tissue, and in particular to a multilayer tissue including wet end additives.”  And para [0006] discloses “An object of the present invention is to provide a tissue manufacturing method that uses through air drying…”) comprising a tissue substrate of cellulosic papermaking fiber (Fig. 4 para [0004], [0038-0042], [0049] and [0089].  Para [0004]), the tissue substrate having a basis weight of from 15 g/m2 to 30 g/m2 (para [0063] “…In an exemplary embodiment, the tissue of the present invention also has a basis weight for each ply of less than 22 g/m2 that reads on the claimed range.  Similarly, in para [0064] and [0076].). 
However, Ramaratnam does not expressly disclose: a layer of nanofibrillar cellulose applied to a surface and the layer 5of nanofibrillar cellulose having a coatweight of from 0.25 g/m2 to 3 g/m2.
In the same field of art, Ketola discloses: a layer of nanofibrillar cellulose applied to a surface (Abstract, “Elongation is an important property of many packaging board and paper grades.  Paper with high extensibility could provide an alternative for oil-based packaging materials.  In this work, paper was reinforced with fibrillated material… Results differed depending on the fibrillated material and how it was added to paper (wet-end addition or spray application). P. 5321, 2nd para.  “…Two different techniques for addition of CMF and oxidized-CNF were used: wet-end addition directly to the pulp suspension, and spray application onto wet sheets…”.  P. 5323, 1st para.  “…Handsheet preparation: the wet-end additions of CMF and oxidized-CNF:  Figure 1a shows the handset preparation scheme for the experimental series of wet end additions of CMF and oxidized-CNF.” P. 5323, 1st para.  “Restrained and unrestrained drying: The handsets were dried…” P. 5329, 1st para.  “…However, notably higher retained amounts of oxidized-CNF, from 1.1% to 4.1% of the weight of the sheet (w/w %), were achieved when the CNF suspension was sprayed onto wet handsheets (Fig. 4) and the layer 5of nanofibrillar cellulose having a coatweight of from 0.25 g/m2 to 3 g/m2 (P. 5323, 1st para. “…Oxidized-CNF was added in amounts to obtain papers with 3%, 5%, and 7% CNF content.  For example, 60 g/m2 x 0.03= 1.8 g/m2 OR 60 g/m2 x 0.05= 3 g/m2 that reads on the claimed range.  Moreover, for other ranges, it is only matter of routine optimization and manipulation and it is within the ordinary skill of an artisan to adjust the amount of coatweight so as to achieve a specific property for the tissue basesheet.)
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Ramaratnam by spraying the nano-fibrillated material to the web at the wet end as taught by Ketola so as to improve the tensile strength of the web used in the claimed invention.  Similarly, one of ordinary skill in the art, upon reading the Ketola disclosure, would also have been motivated to apply its teaching of applying the spraying of NFC after the wet web is formed on the formation wire for the benefit of the claimed invention.  

Regarding claims 2 and 3, Ramaratnam in view of Ketola discloses all the limitations of its respective base claim 1.  Ketola further discloses:  wherein the layer of nanofibrillar cellulose has a coatweight of from 0.4 g/m2 to 2 g/m2 or 0.4 g/m2 to 0.75 g/m2 (P. 5323, 1st para. “…Oxidized-CNF was added in amounts to obtain papers with 3%, 5%, and 7% CNF content.  For example, 60 g/m2 x 0.03= 1.8 g/m2 that reads on the claimed range.  ”  Moreover, for other ranges, it is only matter of routine optimization and manipulation and it is within the ordinary skill of an artisan to adjust the amount of coatweight so as to achieve a specific property for the tissue basesheet.).  

Regarding claim 4, Ramaratnam in view of Ketola discloses all the limitations of its base claim 1.  Ramaratnam further discloses:  wherein the tissue substrate of cellulosic papermaking fiber has a basis weight of from 20 g/m2 to 25 g/m2 (para [0063] “…In an exemplary embodiment, the tissue of the present invention also has a basis weight for each ply of less than 22 g/m2 that reads on the claimed range.  Similarly, in para [0064] and [0076].).  

Regarding claim 5, Ramaratnam in view of Ketola discloses all the limitations of its base claim 1.  Ramaratnam further discloses:  wherein the tissue substrate of papermaking fiber is predominantly hardwood papermaking fiber (Abstract, para [0009], and [0039-0040].).  

Regarding claim 6, Ramaratnam in view of Ketola discloses all the limitations of its base claim 1.  Ramaratnam further discloses:  wherein the tissue substrate of 20papermaking fiber is from about 60 wt.% to about 70 wt.% hardwood fiber based on the weight of papermaking fiber in the tissue substrate (Para [0030] discloses “In at least one exemplary embodiment, the first exterior layer is comprised of at least 75% by weight of hardwood fibers.” And para [0040] discloses “For example, the pulp mix for at least one exterior layer is a blend containing about 70 percent or greater hardwood fibers relative to the total percentage of fibers that make up the blend.”).  

Regarding claim 7, Ramaratnam in view of Ketola discloses all the limitations of its base claim 1.  Ramaratnam further discloses:  wherein the tissue substrate of papermaking fiber is of stratified composition, having a first stratum of 25predominantly hardwood papermaking fibers and a second stratum of predominantly softwood papermaking fibers (For example, para [0039] discloses “External layer 2 is composed primarily of hardwood fibers 20 whereas external layer 4 and core layer 3 are composed of a combination of hardwood fibers 20 and softwood fibers 21.”).  

Regarding claims 8-10, Ramaratnam in view of Ketola discloses all the limitations of its respective base claim 1.  Ramaratnam further discloses: wherein the tissue basesheet exhibits an increase in GM Tensile of from 20% to 75% OR 25% to 65% OR 40% to 55% as compared to a like 30tissue basesheet without a layer of nanofibrillar cellulose (Para [0060]  Tensile Strength Testing, Examples 1-5, and Tables 1-2 discloses the tensile strength of the basesheet.  Even though, the cited reference does not expressly disclose the increase in percentage, but an artisan could readily manipulate the data to obtain the increase in percentage via routine optimization.).  

Regarding claims 11 and 12, Ramaratnam in view of Ketola discloses all the limitations of its respective base claim 1.  Ketola further discloses:  wherein the nanofibrillar cellulose 10is composed of cellulose nanofibers having a width of from 3.5 nanometers to 35 nanometers and a length of from 500 nanometers to 4000 nanometers OR a width of from 4 nanometers to 1525 nanometers and a length of from 1000 nanometers to 3500 nanometers (P. 5328, 1st para.  “...Rough estimation of dimensions showed values of 15 nm to 30 nm for CNF and 15 nm to 105 nm for CMF.” Again, it is only matter of routine optimization and manipulation and it is within the ordinary skill of an artisan to adjust the dimension of cellulose nanofibers so as to achieve a specific property for the tissue basesheet.  In particular, the Abstract in Ketola discloses “…Spray application of oxidized-CNF improved elongation by 33%, while wet-end applications increased only strength by 20 %.).  


Regarding claims 13-16, Ramaratnam in view of Ketola discloses all the limitations of its respective base claim 1.  Ketola further discloses:  wherein the nanofibrillar cellulose exhibits a Characteristic Nanofiber Viscosity reduction at 1% consistency of 60% or more as shear is increased from 5 sec-1 to 500 sec-1 OR at 1% consistency of 80% or more as shear is increased from 5 sec1 to 500 sec-1 OR at 0.5% consistency of 80% or more as shear is increased from 0.025 sec-1 to 250 sec-1 OR at 0.5% consistency of 90% or more as shear is increased from 0.025 sec1 to 250 sec-1 (P. 5326, 1st para. under Result and Discussion discloses “ The determined properties and viscosity parameters of CMF and oxidized-CNF are listed in Table 3. The determined carboxylic content in CMF was 0.02 mmol/g to 0.05 mmol/g, i.e., very low, while the content in the oxidized-CNF was 1 mmol/g.”   As noted hereinbefore, it is only matter of routine optimization and manipulation and it is within the ordinary skill of an artisan to form nanofibrillar cellulose that exhibits specific material property such as having a characteristic nanofiber viscosity reduction at 1% consistency of 60% or more as shear is increased from 5 sec-1 to 500 sec-1.).  It is worth noting that properties such as viscosity are known to be difficult to characterize since they depend on how it is measured, nevertheless, the property of the nanocellulose disclosed by Ketola is the same or substantially the same as that of the claimed invention.  Therefore, it is concluded they should have the same properties.). 

Regarding claim 17, Ramaratnam in view of Ketola discloses all the limitations of its respective base claim 1.  Ramaratnam further discloses:   wherein the layer of nanofibrillar cellulose includes an additional component selected from softeners, debonders 5and dispersing aids (Throughout the disclosure, particularly, Fig. 1, para [0039], debonder 5.).  

Regarding claims 18 and 19, Ramaratnam in view of Ketola discloses all the limitations of its respective base claim 1.  Ramaratnam further discloses:  the tissue basesheet according to Claim 1, incorporated into a multi-ply product OR the multi-ply product is a 2-ply or a 3-ply product (Fig. 1 depicts a three-layer tissue, para [0038-0039] and the claims.).  

Regarding claim 20, Ramaratnam in view of Ketola discloses all the limitations of its respective base claim 1.  Ketola further discloses:  wherein the multi-ply product is provided with a layer of nanofibrillar cellulose on an outer surface thereof (P. 5323, 1st para. “…Oxidized-CNF was added in amounts to obtain papers with 3%, 5%, and 7% CNF content.”  It is obvious that an artisan could readily apply the Oxidized-CNF on the outer surface based on the specific product requirement and the intended use thereof.).
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW M ESLAMI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/Eric Hug/Primary Examiner, Art Unit 1748